

EXHIBIT 10.1

AGREEMENT


THIS AGREEMENT (hereinafter, “this Agreement”) is made and entered into on this
21st day of June 2007 (the “Effective Date”), by and between CrossPoint Energy
Company, a Nevada corporation, with its principal executive offices in Frisco,
Texas (the “Company”), and Daniel F. Collins, an individual currently residing
in Plano, Texas (“Employee”).


Background


A. The Company and Employee entered into an Employment Agreement (the
“Employment Agreement”) effective November 27, 2006, which Employment Agreement
has thereafter governed the terms and conditions of Employee’s employment with
the Company.


B. The Company and Employee desire to rescind in its entirety the Employment
Agreement and thereafter have Employee’s employment relationship with the
Company be governed exclusively by the terms of this Agreement.


Terms and Conditions


In consideration of the covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1. Employment and Termination. The Company will continue to employ Employee as
its President and Chief Executive Officer until terminated as described below,
performing such duties as may be assigned him by the Company’s Board of
Directors (the “Board”) and Employee agrees to reasonably perform such duties
through the Termination Date. Employee or the Board may terminate such
employment by Employee delivering to Ross Welgehausen, the designated
representative of the Board (“Welgehausen”), a written notice of termination
(via email, US Mail or Federal Express) to the email and/or physical address
provided to Employee by Welgehausen, or by Welgehausen, as the designated
representative of the Board, delivering to Employee a written notice of
termination (via email, US Mail or Federal Express) to the Employee’s official
Company email address and/or the Company’s principal executive offices.
Termination shall be effective on the 30th calendar day after the date such
notice is given by Employee or Welgehausen, as applicable (“Termination Date”).


2. Employment Agreement. The parties hereby rescind the Employment Agreement as
of the Effective Date of this Agreement and render it and all its terms and
provisions null and void. From the Effective Date of this Agreement Employee’s
terms and conditions of employment will be governed exclusively by the express
terms set forth in the Agreement and none other.


3. Compensation and Benefits. For the term of this Agreement, Employee will
continue to receive the same base salary as that to which he was entitled
immediately prior to the Effective Date of this Agreement and will continue to
receive the same employee welfare benefits as other employees of the Company.


 
 

--------------------------------------------------------------------------------

 
4. Separation Benefit. Conditioned upon Employee’s:


(a) execution, on the Termination Date, of a Release in the form as set forth in
the attached Exhibit A, and


(b) prior to the Termination Date, Employee’s reasonable assistance in
transitioning a Board appointed successor, if any,


the Company will pay within ten (10) business days to Employee a Severance
Payment in a lump sum amount equal to the following:


i. If the Termination Date occurs prior to July 31, 2007, one (1) month base
salary at Employee’s then current salary less normal deductions for withholding,
plus unused vacation pay.


ii. If the Termination Date is on or subsequent to July 31, 2007, and prior to
August 31, 2007, two (2) month’s base salary at Employee’s then current salary
less normal deductions for withholding, plus unused vacation pay.


iii. If the Termination Date is on or subsequent to August 31, 2007, three (3)
month’s base salary at Employee’s then current salary less normal deductions for
withholding, plus unused vacation pay.


In addition, if Employee satisfies the conditions set forth in this paragraph,
the Company agrees to transfer all ownership and rights of the Company’s
Employee’s Key Man Life Insurance Policy for Employee, to Employee.


5. Entirety and Amendments. This instrument and the instruments referred to
herein embody the entire agreement between the parties, supersede all prior
agreements and understandings, if any, relating to the subject matter hereof,
and may be amended only by an instrument in writing executed by all parties, and
supplemented only by documents delivered or to be delivered in accordance with
the express terms hereof.


6. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties hereto and any successors in interest to the Company, but
neither this Agreement nor any rights hereunder may be assigned by Employee
except in the case of the death of Employee.


7. Governing Law and Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely in Texas. The obligations and
undertakings of each of the parties to this Agreement shall be performable in
Dallas County, Texas, and each party agrees that if any action at law or in
equity is necessary by the Company or Employee to enforce or interpret the terms
of this Agreement, venue shall be in Dallas County, Texas, and the prevailing
party in any such action shall be entitled to reasonable attorneys’ fees, costs
and necessary disbursements in addition to any other relief to which it may be
entitled.


 
 

--------------------------------------------------------------------------------

 
This Agreement is dated and effective as of the Effective Date.
 

CROSSPOINT ENERGY COMPANY               By: /s/ Ross Welgehausen     /s/ Daniel
F. Collins

--------------------------------------------------------------------------------

Ross Welgehausen
   

--------------------------------------------------------------------------------

Daniel F. Collins
Authorized Member of the
Board of Directors
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


RELEASE




In consideration of the severance pay provided by CROSSPOINT ENERGY COMPANY (the
"Company") to Daniel F. Collins ("Employee") upon Employee's execution of this
Release, Employee releases, discharges, and forever holds the Company, and any
of its parents, predecessors, successors, subsidiaries, affiliates or related
companies, officers, directors, partners, employees, agents and/or
representatives harmless from any and all claims, demands or suits, whether
civil or criminal, at law or in equity, known or unknown, fixed or contingent,
liquidated or unliquidated, arising or existing on or at any time prior to the
execution of this Release. Such released claims include claims relating to or
arising out of (i) Employee’s recruitment, hiring or employment with the
Company, (ii) Employee’s separation from employment with the Company, and (iii)
all claims, whether based in contract, tort or alleged violations of any
statute, known or unknown, that have been asserted, or that could be asserted,
by Employee against the Company, including but not limited to claims under any
federal, state or local laws such as Title VII of the Civil Rights Act of 1964,
as amended, the Texas Commission on Human Rights Act, age discrimination claims
under the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the Family Medical Leave Act.




________________________________________
Daniel F. Collins




_________________________
Date:____________________





